Citation Nr: 0123333	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001) for bilateral above-the-knee 
amputations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1999, a statement of the case was issued 
in May 2000, and a substantive appeal was received in July 
2000.  The case was remanded back to the RO in January 2001 
for the scheduling of a Board hearing at the RO.  Such a 
hearing was conducted in June 2001.


REMAND

The veteran contends that he had to undergo amputation of his 
right and left legs above the knee because of negligent 
treatment at a VA medical facility beginning May 19, 1999.  
Specifically, the veteran contends that the splints used to 
wrap his fractured legs were too tight (especially in view of 
his paraplegia) and resulted in gangrene in both legs which 
required subsequent amputations. 

Preliminary review of the claims file suggests that not all 
of the pertinent VA treatment records from May 1999 have been 
associated with the claims file.  In view of the veteran's 
contentions and in recognition of the medical complexity of 
the underlying question involved in this case, the Board may 
not proceed with appellate review until all available VA 
medical records are obtained and made of record. 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also recently issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
complete medical chart from the James A. 
Haley VA Medical Center in Tampa, 
Florida, for the period from May 18, 1999 
to the present, including but not limited 
to all nursing notes, progress notes, 
emergency room reports, chart notes, 
diagnostic tests, operative reports, and 
laboratory reports.  These records should 
be associated with the veteran's claims 
file.  

2.  The RO should review the claims file 
and undertake all actions necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  

3.  The claims file should then be 
referred to an appropriate VA medical 
specialist (not personally associated 
with the veteran's treatment at the James 
A. Haley VA Medical Center in Tampa, 
Florida, in May 1999).  After reviewing 
the claims folder and all medical records 
documenting the May 1999 VA treatment, 
the examiner should offer an opinion as 
to whether the bilateral above-the-knee 
amputations were proximately caused by 
carelessness, negligence, or lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing hospital care, medical 
or surgical treatment, or were events not 
reasonably foreseeable.  A detailed 
rationale for any opinion expressed is 
requested along with a discussion of the 
reasons for agreeing or disagreeing with 
the July 2001 opinion of D. M., a 
registered nurse who cared for the 
veteran during his VA hospitalization.  

4.  After completion of the above, the RO 
should review the entire record and 
determine if the claim can be granted.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The Board notes that the veteran and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



